COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
 
                                           NO.
2-08-245-CV
 
ROBERT
STEVEN LABOON                                                  APPELLANTS
AND JENNIFER LABOON
 
                                                      V.
 
STRUCTURED
FOUNDATION REPAIRS, INC.                            APPELLEES
AND ITS AGENT, CHRIS
BAILEY
                                                                                                           
                                                   ----------
             FROM
THE 141ST DISTRICT COURT OF TARRANT COUNTY
                                                   ----------
                   MEMORANDUM
OPINION[1]
AND JUDGMENT
                                                   ----------
We have considered AAppellants= Motion
To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellants,
for which let execution issue.  See Tex.
R. App. P. 43.4.
PER CURIAM
PANEL:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED:  October 30, 2008




[1]See Tex. R. App. P. 47.4.